DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 4/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroda et al. (Japanese Patent Application Publication # JP2005-149892A).
Regarding Claim 1, Kuroda discloses a signal transmission cable (i.e. small-diameter coaxial cable) comprising: 
a signal line (i.e. central conductor); 
an insulation layer (i.e. insulating coating) covering the signal line; and 
a shield layer (i.e. shield conductor) covering the insulation layer, 
wherein a first oxygen amount A1 on an outer peripheral surface of the insulation layer is 1.2 times or greater than a second oxygen amount A2 inside the insulation layer (Abstract; Paragraphs 0001, 0002, 0004-0012, 0019, 0022-0023, 0025, 0026, 0028, 0031-0034, 0043-0048, 0051-0053). Kuroda teaches that a fluoroetch treatment is performed on the outer surface of the fluororesin (FEP) insulation coating around a copper wire in order to prepare said coating for plating of a shield conductor. Before said fluoroetch treatment, the ratio of oxygen atoms to carbon atoms (O/C) on the surface of the insulation is 0 while, after the treatment, said ratio is 0.19. Therefore, Kuroda anticipates the limitation requiring that a first oxygen amount A1 on an outer peripheral surface of the insulation layer is 1.2 times or greater than a second oxygen amount A2 inside the insulation layer since the treatment is only performed on the outer surface of the fluororesin insulation coating.

Regarding Claim 2, Kuroda discloses that a contact angle on the outer peripheral surface of the insulation layer is 130º or less (i.e. 45º to 85º, specifically 67º) (Paragraph 0022-0023, 0032, 0052).  

Regarding Claim 4, Kuroda discloses that a first amount of a hydroxy group on the outer peripheral surface of the insulation layer is greater than a second amount of a hydroxy group inside the insulation layer (Abstract; Paragraphs 0001, 0002, 0004-0012, 0019, 0022-0023, 0025, 0026, 0028, 0031-0034, 0043-0048, 0051-0053). The treatment performed on the outer surface of the insulation coating of the cable of Kuroda is a hydrophilic or hydrophilization treatment making said outer surface more hydrophilic which implies an increase in hydroxy/hydroxyl functional groups.

Regarding Claim 5, Kuroda discloses that the insulation layer comprises polyethylene or perfluoro ethylene propene copolymer (i.e. FEP) (Paragraph 0028, 0029, 0032, 0045, 0046).  

Regarding Claim 6, Kuroda discloses that the shield layer comprises at least one selected from a group consisting of aluminum, aluminum alloy, copper, copper alloy, transition metal, and transition metal alloy (i.e. copper plating) (Paragraphs 0043-0048).

Regarding Claim 15, Kuroda discloses that the shield layer comprises a plating layer (Paragraphs 0025-0026, 0043-0048, 0051-0053). The shield conductor is a copper plating/plated layer.







Claim 3 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Kuroda et al. (Japanese Patent Application Publication # JP2005-149892A) or, in the alternative, under 35 U.S.C. 103 as obvious over Kuroda et al. (Japanese Patent Application Publication # JP2005-149892A) in view of Suenaga et al. (Japanese Patent Application Publication # JP2019-016451A).
Regarding Claim 3, Kuroda discloses that an adhesion-wetting surface energy on the outer peripheral surface of the insulation layer is 27 mJ/m2 or greater (Paragraph 0022-0023, 0032, 0052).  Although Kuroda is silent on the specific adhesion-wetting surface energy on the outer peripheral surface, it is well known in the art that the surface energy is related to the contact angle and that a surface with a high surface energy will have a low contact angle, and vice versa. Therefore, due to the fact that the outer surface of the insulation layer of the cable disclosed by Kuroda has a low contact angle of 67º within the claimed range in claim 2, one skilled in the art would conclude that said outer surface would inherently possess a high surface energy within the range of 27 mJ/m2 or greater, as claimed.
Alternatively, Suenaga teaches that an adhesion-wetting surface energy on the outer peripheral surface of the insulation layer (i.e. insulating layer 5) is 27 mJ/m2 or greater (i.e. more than 66 mJ/m2 with a contact angle of 95º) (Paragraph 0024, 0030, 0031, 0035-0038, 0083).
Suenaga teaches that, in a similar cable to the one disclosed by Kuroda, a treatment is performed on the outer insulator layer which results in a contact angle of 95º and an adhesion-wetting surface energy of 66 mJ/m2. The surface modification treatment is performed to reduce the contact angle on the outer peripheral surface of the insulator layer and increase the absolute value of the adhesion-wetting surface energy in order to allow for uniformity in the thickness of the plating layer that will be adhered/plated on the surface. It would have been obvious to one skilled in the art that the treatment performed by Kuroda to reduce the contact angle of the surface of the insulation would proportionately increase the adhesion-wetting surface energy, as taught by Suenaga, in order to obtain a plating layer/film with a uniform thickness that sufficiently adheres to the insulation. Based on the teachings of Suenaga, one skilled in the art would expect the contact angle of 67º obtained by Kuroda to mean that the adhesion-wetting surface energy would be higher than the 66 mJ/m2 in Suenaga with a contact angle of 95º. It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (Japanese Patent Application Publication # JP2005-149892A) in view of Suenaga et al. (Japanese Patent Application Publication # JP2019-016451A).
Regarding Claim 16, Kuroda does not explicitly disclose that the shield layer comprises a plurality of stacked thin films, and 
wherein at least a part of the plurality of thin films is selected from a group consisting of an aluminum thin film, an aluminum alloy thin film, a copper thin film, a copper alloy thin film, a transition metal thin film, and a transition metal alloy thin film.  
Suenaga teaches that the shield layer comprises a plurality of stacked thin films, and 
wherein at least a part of the plurality of thin films is selected from a group consisting of an aluminum thin film, an aluminum alloy thin film, a copper thin film, a copper alloy thin film, a transition metal thin film, and a transition metal alloy thin film (Paragraph 0083-0084).
Suenaga teaches that a plating layer which functions as a shield on the outer surface of a cable insulation can comprise a laminated stack of a plurality of copper layers. It would have been obvious to one skilled in the art to provide a plurality of stacked thin films as the plating layer of Kuroda, as taught by Suenaga, in order to control a thickness of the plating/shield layer. It has also been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 17, Kuroda does not explicitly disclose that the shield layer comprises an element exhibiting magnetism.  
Suenaga teaches that the shield layer comprises an element exhibiting magnetism (Paragraph 0083-0084).
Suenaga teaches that it is well known in the art to have shield plating layer constructed of a plurality of laminated layers comprise some layers which are magnetic and made of ferrite or the like in order to provide a shielding effect against magnetic fields. It would have been obvious to one skilled in the art to include an element or layer exhibiting magnetism in the shield conductor plating layer of Kuroda, as taught by Suenaga, in order to shield the cable from magnetic fields.
 
Regarding Claim 18, Kuroda does not explicitly disclose that the shield layer comprises one or more selected from a group consisting of Fe, Co, Ni, and Gd.  
Suenaga teaches that the shield layer comprises one or more selected from a group consisting of Fe, Co, Ni, and Gd (i.e. ferrite Fe) (Paragraph 0083-0084).  
Suenaga teaches that it is well known in the art to have shield plating layer constructed of a plurality of laminated layers comprise some layers which are magnetic and made of ferrite or the like in order to provide a shielding effect against magnetic fields. It would have been obvious to one skilled in the art to include Fe in the form of ferrite in the shield conductor plating layer of Kuroda, as taught by Suenaga, in order to shield the cable from magnetic fields. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (Japanese Patent Application Publication # JP2005-149892A) in view of Higuchi et al. (Japanese Patent Application Publication # JP2002-084089A).
Regarding Claim 19, Kuroda does not explicitly disclose that the shield layer comprises a rare earth element.  
Higuchi teaches that the shield layer (i.e. radio wave absorption layer for absorbing radio waves and/or electromagnetic waves) comprises a rare earth element (i.e. rare earth ion-containing inclusion material) (Abstract; Paragraph 0008-0020, 0023-0026).  
Higuchi teaches that it is well known in the art of electromagnetic/radio wave shielding to use ions of rare earth elements, which have a magnetic moment, in shield layers in order to provide shielding in a wide band and high frequency while keeping the layer as thin as possible. It would have been obvious to use a rare earth element in the shield of Kuroda in view of Suenaga, as taught by Higuchi, in order to keep the layer thin while providing the required level of shielding. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 20, Kuroda does not explicitly disclose that the shield layer comprises one or more selected from a group consisting of Tb, Dy, Ho, Er, and Tm.
Higuchi teaches that the shield layer comprises one or more selected from a group consisting of Tb, Dy, Ho, Er, and Tm (Abstract; Paragraph 0008-0020, 0023-0026).  
Higuchi teaches that it is well known in the art of electromagnetic/radio wave shielding to use ions of rare earth elements such as Tb, Dy, Ho, Er, and Tm, which have a magnetic moment, in shield layers in order to provide shielding in a wide band and high frequency while keeping the layer as thin as possible. It would have been obvious to use a rare earth element such as Tb, Dy, Ho, Er, and Tm in the shield of Kuroda in view of Suenaga, as taught by Higuchi, in order to keep the layer thin while providing the required level of shielding. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (Japanese Patent Application Publication # JP2005-149892A) in view of Kobayashi (Japanese Patent Application Publication # JP2003-272455A).
Regarding Claim 21, Kuroda does not explicitly disclose that the shield layer comprises a precious metal element and/or a rare metal.  
Kobayashi teaches that the shield layer comprises a precious metal element and/or a rare metal (i.e. silver or gold) (Abstract; Paragraph 0005, 0006, 0010-0013, 0044, 0046).
Kobayashi teaches that it is well known in the art of shielded wires/cables to plate a metal shield layer on a treated insulator layer of a coated wire where the metal layer is made of a precious metal element and/or a rare metal such as gold or silver. It would have been obvious to one skilled in the art to use a precious metal element and/or a rare metal such as gold or silver in the shield conductor of Kuroda, as taught by Kobayashi, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 22, Kuroda does not explicitly disclose that the shield layer comprises one or more selected from a group consisting of Au, Ag, Pt, Pd, Rh, Ir, Ru, and Os.  
Kobayashi teaches that the shield layer comprises one or more selected from a group consisting of Au, Ag, Pt, Pd, Rh, Ir, Ru, and Os (i.e. silver or gold) (Abstract; Paragraph 0005, 0006, 0010-0013, 0044, 0046).
Kobayashi teaches that it is well known in the art of shielded wires/cables to plate a metal shield layer on a treated insulator layer of a coated wire where the metal layer is made of a precious metal element and/or a rare metal such as gold or silver. It would have been obvious to one skilled in the art to use a precious metal element and/or a rare metal such as gold or silver in the shield conductor of Kuroda, as taught by Kobayashi, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (Japanese Patent Application Publication # JP2005-149892A) in view of Ishikawa (Japanese Patent Application Publication # JP2012-204734A).
Regarding Claim 23, Kuroda does not explicitly disclose that the shield layer comprises a carbon nanotube.
Ishikawa teaches that that the shield layer (i.e. electromagnetic/radio wave suppression sheet) comprises a carbon nanotube (i.e. carbon nanotubes dispersed and molded into a film) (Abstract; Paragraphs 0007-0013, 0017-0019, 0021-0024)
Ishikawa teaches that it is well known in the art of shielding to use carbon nanotubes in a shield or electromagnetic/radio wave suppression sheet in order to obtain a film-like sheet with excellent radio wave absorption performance and radio wave blocking performance for low-frequency microwaves. It would have been obvious to one skilled in the art to use carbon nanotubes in the shield conductor of Kuroda, as taught by Ishikawa, in order to reliably absorb radio/electromagnetic waves. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RJA/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847